Exhibit 10.1

FORM OF

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of March 17,
2015, by and between Wheeler Real Estate Investment Trust, Inc., a Maryland
corporation (the “Company”), and the purchaser identified on the signature page
hereto (including its successors and assigns, the “Purchaser”). The Purchaser
and all other purchasers entering into Securities Purchase Agreements in the
same form as this Agreement concurrently herewith are collectively referred to
herein as the “Purchasers.”

RECITALS

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (including the rules
and regulations promulgated thereunder, the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act. Each other Purchaser
and the Company shall enter into a Securities Purchase Agreement in
substantially the same form (collectively, the “Other Purchase Agreements”).

B. The Purchaser desires to purchase, and the Company desires to sell, upon the
terms and subject to the conditions stated in this Agreement, (i) that aggregate
number of shares of the Company’s Series C Mandatorily Convertible Cumulative
Perpetual Preferred Stock, $1,000.00 liquidation preference per share (the
“Series C Preferred Shares”), set forth below the Purchaser’s name on the
signature page of this Agreement. When purchased, the Series C Preferred Shares
will have the preferences, conversion and other rights, voting powers,
restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption set forth in the Articles
Supplementary in the form attached as Exhibit A hereto (the “Articles
Supplementary”) made a part of the Charter by the filing of the Articles
Supplementary with the State Department of Assessments and Taxation of Maryland
(the “Maryland SDAT”). The Series C Preferred Shares will convert into shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”),
subject to and in accordance with the terms and conditions of the Articles
Supplementary.

C. The Purchasers are purchasing, in the aggregate, up to 90,000 Series C
Preferred Shares pursuant to this Agreement and the Other Purchase Agreements.

D. The conversion of the Series C Preferred Shares into shares of Common Stock
is referred to herein as the “Stock Conversion.”



--------------------------------------------------------------------------------

E. Contemporaneously with the execution and delivery of this Agreement, the
Company and each Purchaser shall execute and deliver a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (collectively,
the “Registration Rights Agreements”), pursuant to which, among other things,
the Company will agree to provide certain registration rights with respect to
the Underlying Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

F. The Company has engaged certain placement agents, for whom Compass Point
Research & Trading, LLC is acting as the representative (collectively, the
“Placement Agents”) for the offering of the Series C Preferred Shares.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the
respective meanings indicated in this Article I:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
the Company, any Subsidiary or any of their respective properties or any
officer, director or employee of the Company or any Subsidiary acting in his or
her capacity as an officer, director or employee before or by any Governmental
Entity.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under Common Control with such Person. For purposes of this Agreement only,
with respect to the Purchaser, any investment fund or managed account that is
managed or advised on a discretionary basis by the same investment manager or
investment adviser as the Purchaser will be deemed to be an Affiliate of the
Purchaser. For purposes of this Agreement, the Company and the Purchaser shall
not be deemed Affiliates of one another.

“Agreement” has the meaning ascribed to such term in the Preamble.



--------------------------------------------------------------------------------

“Articles Supplementary” has the meaning set forth in the Recitals.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Bylaws” has the meaning set forth in Section 2.2(a)(iii).

“Charter” means the charter of the Company, as amended and supplemented.

“Closing” means the closing of the purchase and sale of the Series C Preferred
Shares pursuant to this Agreement and the simultaneous closing on the same date
of the purchases and sales of the Series C Preferred Shares pursuant to the
Other Purchase Agreements between the Company and the other Purchasers.

“Closing Date” means the date on which the Closing occurs.

“Closing Press Release” has the meaning set forth in Section 4.5.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations.

“Common Stock” has the meaning set forth in the Recitals.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company Financial Statements” has the meaning set forth in Section 3.1(d)(i).

“Company Specified Representations” means the representations and warranties
made in Sections 3.1(a), 3.1(b), and 3.1(c).

“Control” (including the terms “Controlling”, “Controlled by” or “under Common
Control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, as such
concepts are used and construed under Rule 405 under the Securities Act.



--------------------------------------------------------------------------------

“DTC” means The Depository Trust Company.

“Effective Date” means the date on which the initial Registration Statement
required by the terms of the Registration Rights Agreements is first declared
effective by the SEC.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Governmental Entity” means any court, arbitrator, governmental or
administrative agency or commission, regulatory authority or other governmental
authority or instrumentality, whether federal, state, local or foreign, and any
applicable industry self-regulatory organization or securities exchange
(including the Principal Trading Market).

“Lien” means any lien, charge, claim, encumbrance, security interest, and right
of first refusal, preemptive right or other restrictions of any kind.

“New York Courts” means the state and federal courts sitting in the State of New
York.

“Maryland SDAT” has the meaning set forth in the Recitals.

“Material Adverse Effect” means any event, circumstance, occurrence, fact,
condition, change or effect, individually or in the aggregate, that is
materially adverse to (A) the financial condition, business affairs, properties,
results of operations or business prospects of the Company and its subsidiaries
considered as one enterprise, or (B) the ability of the Company to perform its
obligations under the Transaction Documents or the validity or enforceability of
this Agreement or the Series C Preferred Shares. As used in this Agreement,
“business prospects” excludes any development resulting from any event,
circumstance, development, change or effect (1) in general economic or business
conditions, (2) in financial or securities markets generally, or (3) generally
affecting the business or industry in which the Company operates.

“Memorandum” as used in this Agreement means the Company’s Preliminary
Confidential Private Placement Memorandum, dated February 20, 2015, and
Confidential Private Placement Memorandum dated March 12, 2015 inclusive of all
exhibits and annexes, and all amendments, supplements and appendices thereto.
Unless otherwise defined herein, each capitalized term used in this Agreement
will have the same meaning as set forth in the Memorandum.



--------------------------------------------------------------------------------

“Offering” means this offering of Series C Preferred Shares.

“Organizational Documents” means the charter, articles of incorporation,
articles of association, operating agreement, partnership agreement, bylaws, or
other similar organizational or operating documents, as applicable, pursuant to
which a non-natural Person was formed or by which it is governed.

“Other Purchase Agreements” has the meaning set forth in the Recitals.

“Person” means a natural individual or a corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

“Placement Agents” has the meaning set forth in the Recitals.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Stock Market.

“Purchase Price” means $1,000.00 per Series C Preferred Share.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Specified Representations” means the representations and warranties
made in Sections 3.2(a), 3.2(b), 3.2(d), 3.2(e), 3.2(n) and 3.2(o).

“Registration Rights Agreements” has the meaning set forth in the Recitals.

“Registration Statement” means one or more registration statements meeting the
requirements set forth in the Registration Rights Agreements and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreements).

“Regulation D” has the meaning set forth in the Recitals.

“Regulations” has the meaning set forth in Section 3.1(f).



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” has the meaning set forth in the Recitals.

“SEC Documents” has the meaning set forth in Section 3.1(d)(i).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iii).

“Securities” means the Series C Preferred Shares and the Underlying Shares.

“Securities Act” has the meaning set forth in the Recitals.

“Series C Preferred Shares” has the meaning set forth in the Recitals.

“Stockholder Approval” has the meaning set forth in Section 4.8.

“Short Sale Transaction” has the meaning set forth in Section 3.2(p).

“Short Sales” has the meaning set forth in Section 3.2(p).

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

“Stock Conversion” has the meaning set forth in the Recitals.

“Subscription Amount” means the aggregate amount to be paid by the Purchaser for
the Series C Preferred Shares purchased hereunder as indicated on the
Purchaser’s signature page to this Agreement under the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subsidiary” means any non-natural Person in which the Company, directly or
indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the
consolidated financial statements of the Company.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on



--------------------------------------------------------------------------------

which the Common Stock is quoted in any over-the-counter market; provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Stock
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Other Purchase Agreements, the Articles Supplementary, the
Registration Rights Agreements, and any other documents or agreements executed
in connection with the transactions contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, N.A. or any successor
transfer agent for the Company.

“Treasury” means the United States Department of the Treasury.

“Treasury Regulations” means the regulations promulgated by the Treasury under
the Code.

“Underlying Shares” means the shares of Common Stock into which the Series C
Preferred Shares will convert upon Stockholder Approval, subject to and in
accordance with the Articles Supplementary.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Purchase of Series C Preferred Shares. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
the Purchaser, and the Purchaser shall purchase from the Company, the number of
Series C Preferred Shares set forth below the Purchaser’s name on the signature
page of this Agreement at a per share price equal to the Purchase Price.



--------------------------------------------------------------------------------

(b) Closing. The Closing shall take place on or approximately March 19, 2015
following the execution and delivery of this Agreement. The Closing shall take
place at the offices of Hunton & Williams LLP, 951 E. Byrd St., Richmond, Va.,
23219 or at such other locations or remotely by facsimile transmission or other
electronic means as the Company and the Placement Agents may mutually agree.

(c) Delivery and Payment. The Purchaser shall deliver the Subscription Amount in
immediately available funds by wire transfer to an account specified by Compass
Point Research & Trading, LLC (“Compass Point”) and authorizes Compass Point to
deliver the Subscription Amount on the undersigned’s behalf to the Company at
Closing. At the Closing, the Company shall deliver to the Purchaser the Stock
Certificates representing the number of Series C Preferred Shares set forth
below the Purchaser’s name on the signature page of this Agreement at the
address specified by such Purchaser on the signature page of this Agreement. If
the Purchaser wishes to hold the purchased Series C Preferred Shares in
book-entry form through the book-entry system of Computershare Trust Company,
N.A. (the “Transfer Agent”), the Purchaser may so request on the signature page
of this Agreement and the Transfer Agent will mail to the Purchaser, within two
days of the Closing, a written statement evidencing the Purchaser’s ownership of
the purchased Series C Preferred Shares.

2.2 Closing Deliveries.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to the Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) one or more stock certificates (provided, however, that facsimile or “.pdf”
copies of such certificates shall suffice for purposes of Closing with the
original physical stock certificates to be delivered within five (5) Business
Days of the Closing Date), representing the Series C Preferred Shares subscribed
for by the Purchaser, registered in the name of the Purchaser or as otherwise
set forth on the Investor Questionnaire of the Purchaser included as Exhibit C
hereto, (the “Stock Certificates”) or the Transfer Agent will mail to the
Purchaser, within two date after the Closing Date, a written statement
evidencing the Purchaser’s ownership of the purchased shares of Series C
Preferred Stock.

(iii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying (A) the resolutions
adopted by the Board approving the transactions contemplated by this Agreement
and the other Transaction Documents and the issuance of the Securities, (B) the
current versions of the Charter and bylaws



--------------------------------------------------------------------------------

of the Company (the “Bylaws”), as amended, of the Company, and (C) as to the
signatures and authority of natural Persons signing the Transaction Documents
and related documents on behalf of the Company;

(iv) certificate of good standing of the Company issued by the Maryland SDAT as
of a date within five (5) Business Days of the date of the Closing;

(v) evidence of the acceptance for record of the Articles Supplementary by the
Maryland SDAT; and

(vi) the Registration Rights Agreements duly executed by the Company.

(b) On or prior to the Closing, the Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by the Purchaser;

(ii) its Subscription Amount, in U.S. dollars and in immediately available
funds, by wire transfer in accordance with Section 2.1;

(iii) a fully completed and duly executed Investor Questionnaire, in the form
attached hereto as Exhibit C;

(iv) a fully completed and duly executed Registration Statement Questionnaire,
in the form attached hereto as Exhibit D; and

(iv) the Registration Rights Agreements duly executed by the Purchasers.



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date) to the Purchaser that:

(a) Organization; Execution, Delivery and Performance.

(i) The Company and each “significant subsidiary” (as such term is defined in
Rule 1-02(w) of Regulation S-X of the Securities Act) of which the Company owns,
directly or indirectly, a controlling interest, if any, is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

(ii) The Company has all requisite corporate power and authority to enter into
and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Series C Preferred Shares in
accordance with the terms hereof and thereof.

(iii) The execution and delivery of the Transaction Documents by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby have been duly authorized by the Board and no further consent or
authorization of the Company, its Board, or its stockholders is required except
as expressly contemplated by this Agreement or the Articles Supplementary.

(iv) Each of the Transaction Documents has been, or will be, duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is a true and official representative with authority to sign each
such document and the other documents or certificates executed in connection
herewith and bind the Company accordingly.

(v) Each of the Transaction Documents constitutes, and upon execution and
delivery thereof by the Company will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws regarding the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.



--------------------------------------------------------------------------------

(b) Shares Duly Authorized. The Series C Preferred Shares and the Underlying
Shares will be duly authorized in accordance with their terms, will be duly and
validly issued, fully paid and non-assessable, and free from all taxes or Liens
with respect to the issue thereof (other than taxes or Liens created by, under
or through the Purchaser and the Other Purchasers), and shall not be subject to
preemptive rights, rights of first refusal and/or other similar rights of
stockholders of the Company and/or any other individual or entity.

(c) Conflicts.

(i) The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation
for issuance of the Series C Preferred Shares and the Underlying Shares) will
not:

(1) conflict with or result in a violation of any provision of the Charter or
Bylaws;

(2) violate or conflict with, or result in a breach of any provision of, or
constitute a default and/or an event of default (or an event which with notice
or lapse of time or both could become a default and/or an event of default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company is a party, except for possible violations, conflicts or
defaults as would not, individually or in the aggregate, have a Material Adverse
Effect on the Company; or

(3) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected, except for possible violation as
would not, individually or in the aggregate, have a Material Adverse Effect on
the Company.

(d) SEC Information.

(i) Except as set forth in the SEC Documents, the Company has timely filed
(subject to 12b-25 filings with respect to certain periodic filings) all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(the foregoing materials, including



--------------------------------------------------------------------------------

the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”). The SEC Documents have
been made available to the Purchaser via the SEC’s EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the date
hereof, the SEC Documents when taken in their entirety with the Memorandum,
shall not contain any untrue statements of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the date upon which they were made and the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the SEC Documents
(“Company Financial Statements”) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto as in effect at the time of the filing. The
Company Financial Statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved except:

(1) as may be otherwise indicated in such financial statements or the notes
thereto; or

(2) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements.

The Company Financial Statements fairly present in all material respects the
consolidated financial position of the Company and its consolidated
Subsidiaries, if any, as of the dates thereof and the consolidated results of
their operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments).

(ii) Except as expressly set forth in the Company Financial Statements or in the
SEC Documents, the Company has no liabilities, contingent or otherwise, other
than:

(1) liabilities incurred in the ordinary course of business subsequent to
September 30, 2014;

(2) obligations under contracts and commitments incurred in the ordinary course
of business and not required under GAAP to be reflected in such financial
statements, which, individually or in the aggregate, are not material to the
consolidated financial condition or consolidated operating results of the
Company; and



--------------------------------------------------------------------------------

(3) all information relating to or concerning the Company and its officers,
directors, employees, customers or clients (including, without limitation, all
information regarding the Company’s internal financial accounting controls and
procedures) set forth in the Memorandum and the SEC Documents, when taken
together as a whole, does not contain an untrue statement of material fact or
omit to state any material fact necessary in order to make the statements made
herein or therein, in light of the circumstances under which they were made, not
misleading.

(e) No Material Changes. Except as set forth in the Memorandum or in the SEC
Documents, since September 30, 2014, there has not been (i) any material adverse
change in the financial condition, operations or business of the Company from
that shown on the Company Financial Statements, or any material transaction or
commitment effected or entered into by the Company outside of the ordinary
course of business; (ii) to the Company’s knowledge, any effect, change or
circumstance which has had, or could reasonably be expected to have, a Material
Adverse Effect; or (iii) any incurrence of any material liability outside of the
ordinary course of business.

(f) Memorandum. The Memorandum has been diligently prepared by the Company, and,
to the best of Company’s knowledge, is in compliance with Regulation D, the
Securities Act and the requirements of all other rules and regulations (the
“Regulations”) of the SEC relating to offerings of the type contemplated by the
Offering, and the applicable securities laws and the rules and regulations of
those U.S. federal and state jurisdictions in which the Placement Agents notify
the Company that the Series C Preferred is being offered for sale. With respect
to actions taken by the Company, the Series C Preferred will be offered and sold
pursuant to the registration exemption provided by Regulation D and
Section 4(a)(2) of the Securities Act as a transaction not involving a public
offering and the requirements of any other applicable state securities laws and
the respective rules and regulations thereunder in those U.S. federal and state
jurisdictions in which the Placement Agents notify the Company that the Series C
Preferred Shares are being offered for sale. The Memorandum describes all
material aspects, including attendant material risks, of an investment in the
Company. The Company has not taken nor will it take any action which conflicts
with the conditions and requirements of, or which would make unavailable with
respect to the Offering, the exemption(s) from registration available pursuant
to Regulation D or Section 4(a)(2) of the Securities Act, and knows of no reason
why any such exemption would be otherwise unavailable to it. Neither the
Company, nor, to the Company’s knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the



--------------------------------------------------------------------------------

offer or sale of the Series C Preferred Shares. The Company has not been subject
to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining it for failing to comply
with Section 503 of Regulation D. The Memorandum does not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(g) REIT Qualifications. The Company made a timely election to be subject to tax
as a real estate investment trust (a “REIT”) pursuant to Sections 856 through
860 of the Code, beginning with its taxable year ended December 31, 2012. The
Company has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT. The Company’s current and proposed method
of operation as described in the Memorandum will enable it to continue to meet
the requirements for qualification and taxation as a REIT under the Code.

(h) Real Estate Investment Properties. As of the date of this Agreement, the
non-binding letters of intent and purchase agreement, as applicable, relating to
the acquisitions of the real estate investment properties, as described in the
Memorandum, have been signed, have not been amended or terminated, and the
Company has not received any notices of termination relating to such non-binding
letters of intent and purchase agreement, as applicable.

3.2 Representations and Warranties of the Purchaser. The Purchaser represents
and warrants as of the date hereof to the Company as follows:

(a) Organization; Authority. The Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate, limited liability company, or partnership power and
authority to enter into and to consummate the transactions contemplated by the
applicable Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate, limited liability company, partnership or
similar action. This Agreement has been duly executed by the Purchaser. When
delivered by the Purchaser in accordance with the terms hereof, this Agreement
will constitute the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
regarding the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.



--------------------------------------------------------------------------------

(b) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the Organizational
Documents of the Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder.

(c) Consents and Approvals. Assuming the accuracy of the representations and
warranties of the Company and the other parties to the Transaction Documents, no
consents of any Governmental Entity are necessary to be obtained by the
Purchaser for the consummation of the transactions contemplated by the
Transaction Documents to which the Purchaser is a party.

(d) Investment Intent. The Purchaser understands that the Series C Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law. In addition, the
Purchaser understands that the Company has provided confidential and non-public
material information to it and such Purchaser will be restricted from
transacting in the Company’s securities, under applicable securities laws, until
such information is made publicly available by the Company. The Purchaser is
acquiring the Series C Preferred Shares as principal for its own account and not
with a view to, or for distributing or reselling such Series C Preferred Shares
and the Underlying Shares or any part thereof in violation of the Securities Act
or any applicable state securities laws; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the Series C
Preferred Shares for any minimum period of time and reserves the right at all
times to sell or otherwise dispose of all or any part of such Series C Preferred
Shares and the Underlying Shares pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. The Purchaser is
acquiring the Series C Preferred Shares being acquired pursuant to this
Agreement in the ordinary course of its business. The Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Series C
Preferred Shares or any of the Underlying Shares so acquired (or any securities
which are derivatives thereof) to or through any Person.



--------------------------------------------------------------------------------

(e) Purchaser Status. At the time the Purchaser was offered the Series C
Preferred Shares being acquired pursuant to this Agreement, it was, and at the
date hereof it is, and on the Closing Date it will be, an “accredited investor”
as defined in Rule 501(a) of Regulation D.

(f) No General Solicitation or General Advertising. The Purchaser is not
purchasing the Series C Preferred Shares being acquired pursuant to this
Agreement as a result of any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act).

(g) Experience of the Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Series C Preferred Shares being acquired pursuant to this Agreement, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the Series C Preferred Shares being
acquired pursuant to this Agreement and, at the present time, is able to afford
a complete loss of such investment.

(h) Access to Information. The Purchaser acknowledges that it has received and
reviewed the Memorandum and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Series C Preferred Shares being acquired pursuant to this
Agreement and the merits and risks of investing in the Series C Preferred Shares
being acquired pursuant to this Agreement; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Purchaser or its representatives
or counsel shall modify, amend or affect the Purchaser’s right to rely on the
truth, accuracy and completeness of the Memorandum and the Company’s
representations and warranties contained in the Transaction Documents. The
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Series C Preferred Shares being acquired pursuant to this Agreement.



--------------------------------------------------------------------------------

(i) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase the Series C Preferred Shares being
acquired pursuant to this Agreement, and the Purchaser confirms that it has not
relied on the advice of any other Purchaser or any other Purchaser’s advisors
and/or legal counsel in making such decision. The Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Series C
Preferred Shares being acquired pursuant to this Agreement constitutes legal,
tax or investment advice. The Purchaser understands that the Placement Agents
have acted solely as the agents of the Company in the offering of the Series C
Preferred Shares and the Purchaser has not relied on the advice of the Placement
Agents or any of their respective agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to the Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(j) Reliance on Exemptions. The Purchaser understands that the Series C
Preferred Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon (i) the truth and
accuracy of the Purchaser’s Investor Questionnaire, (ii) truth and accuracy of
the representations, warranties, agreements, acknowledgements and understandings
of the Purchaser set forth herein, and (iii) the truth and accuracy of each
other Purchaser’s Investor Questionnaire and each other Purchaser’s
representations, warranties, agreements, acknowledgments and understandings in,
and each other Purchaser’s compliance with, the Other Purchase Agreement to
which such other Purchaser is a party, in order to determine the availability of
such exemptions and the eligibility of the Purchaser to acquire the Series C
Preferred Shares being acquired pursuant to this Agreement.

(k) No Governmental Review. The Purchaser understands that no Governmental
Entity has passed on or made any recommendation or endorsement of the Series C
Preferred Shares or the fairness or suitability of an investment in the Series C
Preferred Shares nor has any such Governmental Entity passed upon or endorsed
the merits of the offering of the Series C Preferred Shares.

(l) Residency. The Purchaser’s office in which its investment decision with
respect to the Series C Preferred Shares was made is located at the address
immediately below the Purchaser’s name on its signature page hereto.

(m) Trading. The Purchaser acknowledges that there is no trading market for the
Series C Preferred Shares, and no such market is expected to develop.



--------------------------------------------------------------------------------

(n) Financial Capability. The Purchaser has available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement.

(o) Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or the Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser. The Purchaser
acknowledges that it is purchasing the Series C Preferred Shares being acquired
pursuant to this Agreement directly from the Company and not from the Placement
Agents.

(p) Prohibited Transactions; Confidentiality. The Purchaser has not, directly or
indirectly, and no Person acting on behalf of or pursuant to any understanding
with the Purchaser, has engaged in any purchases or sales in the securities,
including derivatives, of the Company (including, without limitation, any Short
Sales (a “Short Sale Transaction”) involving any of the Company’s securities)
since the time that the Purchaser was first contacted by the Company, the
Placement Agents or any other Person regarding an investment in the Company. The
Purchaser covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with the Purchaser will engage, directly or
indirectly, in any Short Sale Transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

The undersigned represents and warrants that neither the undersigned nor any
person or entity controlling, controlled by or under common control with the
undersigned, or any person or entity having a beneficial interest in the
undersigned, or any other person or entity on whose behalf the undersigned is
acting: (a) is a person or entity listed in the annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (b) is included on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control within the United States Department of the Treasury
(“OFAC”); (c) is a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515; (d) is otherwise subject to U.S. economic or
trade sanctions; (e) is a non-U.S. shell bank or will make payment from or
receive payment to a non-U.S. shell bank; (f) is a senior non-U.S. political
figure or an immediate family member or



--------------------------------------------------------------------------------

close associate of such figure, or an entity owned or controlled by such a
figure; or (g) is prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, antiterrorist, economic sanctions and
asset control laws, regulations, rules or orders (each of categories (a) through
(g), a “Prohibited Investor”). The undersigned agrees to provide the Company,
promptly upon request, all information that the Company reasonably deems
necessary or appropriate to comply with applicable U.S. anti-money laundering,
antiterrorist, economic sanctions and asset control laws, regulations, rules and
orders. The undersigned consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its affiliates and agents of such
information about the undersigned as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist,
economic sanctions and asset control laws, regulations, rules and orders. If the
undersigned is a financial institution that is subject to the Bank Secrecy Act,
as amended (31 U.S.C. Section 5311, et. seq.), and its implementing regulations
(collectively, the “Bank Secrecy Act”), the undersigned represents that the
undersigned has met and will continue to meet all of its respective obligations
under the Bank Secrecy Act. The undersigned further represents and warrants that
the funds used to purchase the shares were legally derived under U.S. and any
applicable foreign law, and were not derived from any activities in any
geographic area subject to U.S. economic or trade sanctions, or with any entity
or person subject to such sanctions. The undersigned acknowledges that if,
following the investment in the Shares by the undersigned, the Company
reasonably believes that the undersigned is a Prohibited Investor or has
invested with funds derived illegally or will use the proceeds of the investment
to further illegal activity or refuses to provide promptly information that the
Company requests, the Company has the right or may be obligated to prohibit
additional investments, segregate the assets constituting, and/or withhold or
suspend distributions to the undersigned in respect of, the investment in
accordance with applicable regulations or immediately require the undersigned to
transfer the Shares. The undersigned further acknowledges that neither the
undersigned nor any person or entity controlling, controlled by or under common
control with the undersigned, nor any person or entity having a beneficial
interest in the undersigned, nor any other person or entity on whose behalf the
undersigned is acting will have any claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.

The undersigned represents and warrants that neither the undersigned nor any
person or entity controlling, controlled by or under common control with the
undersigned, or any person or entity having a beneficial interest in the
undersigned, or any other person or entity on whose behalf the undersigned, is
acting on behalf of or using the plan assets of (i) an “employee benefit plan”
(as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”)), that is subject to Title I of ERISA, (ii) a “plan” described in
and subject to Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”) (e.g., a qualified plan, a qualified annuity plan, an individual
retirement account or arrangement, an Archer MSA,



--------------------------------------------------------------------------------

a health savings account or a Coverdell Education Savings Account), (iii) an
entity whose underlying assets include “plan assets” of a plan described in
clause (i) or (ii) by reason of such plan’s investment in such entity (including
an insurance company general account), (iv) an entity that otherwise constitutes
a “benefit plan investor” within the meaning of Department of Labor Regulation
Section 2510.3-101 (29 C.F.R. Sections 2510.3-101), as modified by Section 3(42)
of ERISA, or (v) an employee benefit plan (as defined in ERISA) that is not
subject to Title I of ERISA or Section 4975 of the Code, e.g., because it is a
“church plan” or a “governmental plan” (as such terms are defined for purposes
of Title I of ERISA and Section 4975 of the Code) that is subject to federal,
state, local or non-U.S. laws similar to the provisions of Title I of ERISA or
Section 4975 of the Code. (the entities referenced in clauses (i) through (v),
collectively, are referred to herein as “ERISA Plans”).

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, the Purchaser covenants that the Securities acquired by it pursuant to this
Agreement and the Transaction Documents may be disposed of only pursuant to an
effective registration statement under, and in compliance with the requirements
of, the Securities Act, or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act,
and in compliance with any applicable state, federal or foreign securities laws.
In connection with any transfer of the Securities other than (i) pursuant to an
effective registration statement, (ii) to the Company, or (iii) pursuant to Rule
144 (provided that the transferor provides the Company with reasonable
assurances (in the form of a seller representation letter and, if applicable, a
broker representation letter) that such Securities may be sold pursuant to such
rule), the Company may require the transferor thereof to provide to the Company,
the Placement Agents and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement and the Registration Rights
Agreements with respect to such transferred Securities, provided such transferee
is an accredited investor.



--------------------------------------------------------------------------------

(b) Legends. Certificates representing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend or other notation
on the share register), until such time as they are not required under
Section 4.1(c) or applicable law:

THESE SECURITIES AND THE COMMON STOCK OF THE COMPANY UNDERLYING THESE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES AND THE
COMMON STOCK OF THE COMPANY UNDERLYING THESE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, AND ITS TRANSFER AGENT, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES
THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER REPRESENTATION
LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION LETTER) THAT THE SECURITIES
MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE ISSUER AS
TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES
ACT FOR RESALES OF THESE SECURITIES OR THE COMMON STOCK OF THE COMPANY
UNDERLYING THESE SECURITIES.

(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act pursuant to an
effective Registration Statement, (ii) such Securities are sold or transferred
pursuant to Rule 144, or (iii) such Securities are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such securities and without volume or manner-of-sale
restrictions. Following the Effective Date and provided the registration
statement referred to in clause (i) above is then in effect, or at such earlier
time as a legend is no longer required for certain



--------------------------------------------------------------------------------

Securities, the Company will no later than three Trading Days following the
delivery by the Purchaser to the Company or the Transfer Agent (if delivery is
made to the Transfer Agent a copy shall be contemporaneously delivered to the
Company) of (i) a legended certificate representing such Securities (and, in the
case of a requested transfer, endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect transfer), and (ii) an
opinion of counsel to the extent required by Section 4.1(a), deliver or cause to
be delivered to the Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section. Certificates for
Securities free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s primary
broker with DTC as directed by the Purchaser.

(d) ERISA Plans. The Purchaser acknowledges and agrees that it will not sell or
otherwise transfer the Securities or any interest therein to any ERISA Plans or
any person acting on behalf of or controlling any ERISA Plan.

(e) Acknowledgement. The Purchaser acknowledges its responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act and any other applicable securities laws.

4.2 Furnishing of Information. In order to enable the Purchaser to sell the
Securities under Rule 144 of the Securities Act, for a period of one (1) year
from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. During such one (1) year period, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Purchaser and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the
Securities pursuant to Rule 144.

4.3 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Series C Preferred Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Series C Preferred Shares being acquired pursuant to this Agreement
for sale to the Purchaser at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports



--------------------------------------------------------------------------------

relating to the offer and sale of the Series C Preferred Shares being acquired
pursuant to this Agreement required under applicable securities or “Blue Sky”
laws of the states of the United States following the Closing Date.

4.4 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Series C Preferred Shares in a manner that would
require the registration under the Securities Act of the sale of the Series C
Preferred Shares being acquired pursuant to this Agreement to the Purchaser.

4.5 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the fourth (4th) Business Day immediately following the execution of
this Agreement, the Company will file a Current Report on Form 8-K with the SEC
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement, the Registration Rights Agreements and the
Articles Supplementary)). By 3:00 p.m., New York City time, on the Closing Date,
the Company shall issue one or more press releases (collectively, the “Closing
Press Release”) disclosing the occurrence of the Closing, and all material terms
of the transactions contemplated hereby. On or before 9:00 a.m., New York City
time, on the fourth Business Day immediately following the Closing Date, the
Company will file a Current Report on Form 8-K with the SEC disclosing the
occurrence of the Closing, and all material terms of the transactions
contemplated hereby (and including as an exhibit to such Current Report on Form
8-K the Closing Press Release). Notwithstanding the foregoing, the Company shall
not publicly disclose the name of the Purchaser or any Affiliate or investment
adviser of the Purchaser, or include the name of the Purchaser or any Affiliate
or investment adviser of the Purchaser, in any press release or filing with the
SEC (other than a registration statement) or any regulatory agency or Trading
Market, without the prior written consent of the Purchaser, except (i) as
required by federal securities law in connection with (A) any Registration
Statement contemplated by the Registration Rights Agreements, (B) the Company’s
proxy statement pursuant to Section 14(a) of the Exchange Act, and (C) the
filing of final Transaction Documents with the SEC, and (ii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or as
required by Trading Market regulations, in which case the Company shall provide
the Purchaser with prior written notice of such disclosure permitted under
subclause (i) or (ii) except to the extent not permitted by law or
impracticable. The Purchaser acknowledges that it may be in possession of
material, non-public information received from the Company, any Subsidiary or
any of their respective officers, directors or employees or the Placement Agents
relating to the Company or its Subsidiaries or to the real estate investment
properties, including as described in the Annexes to the Memorandum, currently
contemplated to be acquired by the



--------------------------------------------------------------------------------

Company for a significant amount of time and will continue to possess such
material non-public information until the Company files certain financial
statements relating to the acquisitions with the SEC. Under the SEC’s rules and
regulations, the Company has 71 days following the date that the initial report
on Form 8-K must be filed disclosing the closing of some or all of the
acquisition of the real estate investment properties to file such financial
statements. The Purchaser covenants that until such time as all material,
non-public information is disclosed by the Company, the Purchaser will
(i) maintain the confidentiality of the existence and terms of the transactions
contemplated herein, and (ii) not transact in the Company’s securities in
contravention of applicable securities laws.

4.6 Listing of Common Stock. The Company will use its reasonable best efforts to
maintain the listing of the Common Stock (including the Underlying Shares upon
the Stock Conversion) on the Nasdaq Stock Market.

4.7 Filings; Other Actions.

(a) The Purchaser and the Company will cooperate and consult with each other and
use commercially reasonable efforts to prepare and file all necessary and
customary documentation, to effect all necessary and customary applications,
notices, petitions, filings and other documents, and to obtain the Stockholder
Approval and any other necessary and customary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, (i) necessary or advisable to consummate the transactions
contemplated by the Transaction Documents, and to perform the covenants
contemplated by the Transaction Documents, in each case required of it, and
(ii) with respect to the Purchaser, only to the extent typically provided by the
Purchaser to such third parties or Governmental Entities, as applicable, under
the Purchaser’s policies consistently applied and subject to such
confidentiality requests as the Purchaser may reasonably seek. Each of the
parties hereto shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other party may reasonably request to consummate or implement such
transactions or to evidence such events or matters, subject, in each case, to
clauses (i) and (ii) of the first sentence of this Section 4.7(a).

(b) Notwithstanding Section 4.7(a), in no event shall the Purchaser be required
to (1) accept any condition of a Governmental Entity with respect to any
regulatory filing or approval which could jeopardize or potentially have the
effect of jeopardizing any other investment opportunities (now or hereafter
existing) of the Purchaser or any of its Affiliates, (2) cause the Purchaser to
be required to agree to provide capital to the Company or any Subsidiary other
than the aggregate Purchase Price to be paid for the Series C Preferred Shares
to be purchased by it pursuant to the terms of this Agreement, or (3) provide
information on its



--------------------------------------------------------------------------------

investors solely in their capacities as limited partners or other similar
passive equity investors, and the Purchaser shall be entitled to request
confidential treatment from any Governmental Entity and not disclose to the
Company any information that is confidential and proprietary to the Purchaser.

(c) The Purchaser will have the right to review in advance, and to the extent
practicable the Company will consult with the Purchaser with respect to (subject
to laws relating to the exchange of information and confidential information
related to the Purchaser), all the information (other than confidential
information) relating to the Purchaser, and any of its Affiliates, which appears
in any filing made with, or written materials submitted to, any third party or
any Governmental Entity in connection with the transactions to which it will be
party contemplated by this Agreement; provided, however, that (i) no Purchaser
shall have the right to review any such information relating to another
Purchaser, (ii) a Purchaser shall not be required to disclose to the Company any
information that is confidential and proprietary to such Purchaser, and
(iii) with the exception of the Registration Statement contemplated by the
Registration Rights Agreements, its identity shall not be disclosed in any
filing or public announcement without its prior written consent. In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each of the parties hereto agrees to keep the other
party reasonably apprised of the status of matters referred to in this
Section 4.7.

4.8 Stockholders’ Meeting. At the Company’s annual meeting of its stockholders
anticipated to occur in June 4, 2015, the Company will include a proposal to
approve the Stock Conversion for purposes of the rules and requirements of the
Nasdaq Stock Market (the “Stockholder Approval”).

4.9 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), assumes (expressly or by operation of law) the due
and punctual performance and observance of each and every covenant and condition
of this Agreement to be performed and observed by the Company.

4.10 Reservation of Underlying Shares. Subject to receipt of the Stockholder
Approval, the Company shall reserve, and will continue to reserve, free of any
preemptive or similar rights of stockholders of the Company, a number of
unissued shares of Common Stock, sufficient to issue and deliver the Underlying
Shares into which the Series C Preferred Shares are convertible.



--------------------------------------------------------------------------------

4.11 Corporate Opportunities. The Company and the Purchaser acknowledge that
each of the Purchasers (and their Affiliates and related investment funds and
investment advisers) may review the business plans and related proprietary
information of any enterprise, including enterprises which may have products or
services which compete directly or indirectly with those of the Company and its
Subsidiaries, and may trade in the securities of such enterprise. None of the
Purchasers shall be precluded or in any way restricted from investing or
participating in any particular enterprise, or trading in the securities thereof
whether or not such enterprise has products or services that compete with those
of the Company and its Subsidiaries. The Company and the Purchaser expressly
acknowledge and agree that (a) each of the Purchasers has the right to, and
shall have no duty (contractual or otherwise) not to, directly or indirectly,
engage in the same or similar business activities or lines of business as the
Company and its Subsidiaries, and (b) in the event that any of the Purchasers
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company or any of its Subsidiaries, other than through a
communication from the Company or any of its Affiliates concerning such
opportunity, such Purchaser shall have no duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company or any of its
Subsidiaries, and shall not be liable to the Company or any of its Subsidiaries
or any other Purchasers or stockholders of the Company for breach of any duty
(contractual or otherwise) by reason of the fact such Purchaser, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another Person, or does not present such opportunity to the
Company or its Subsidiaries.

4.12 Use of Proceeds. The Company shall use the proceeds from the sale of the
Series C Preferred Shares hereunder as set forth in the Memorandum under “Use of
Proceeds.”

The undersigned acknowledges that the Placement Agents have acted as agents for
the Company in connection with the sale of the Shares and consents to the
Placement Agents’ actions in this regard and hereby waives any and all claims,
actions, liabilities, damages or demands the undersigned may have against the
Placement Agents in connection with any alleged conflict of interest arising
from the Placement Agents’ engagement as an agent of the Company with respect to
the sale by the Company of the Shares to the undersigned.

The undersigned agrees to indemnify and hold harmless each of the Company, the
Placement Agents, their respective directors and executive officers and any
other person who controls or is controlled by the Company or the Placement
Agents, within the meaning of Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended, from and against any and all
loss, liability, claim, damage and expense whatsoever (including, without
limitation, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out



--------------------------------------------------------------------------------

of or based upon (a) any false, misleading or incomplete representation,
declaration or warranty or breach or failure by the undersigned to comply with
any covenant or agreement made by the undersigned in this Agreement or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction or (b) any action for securities law violations
by the undersigned.

The undersigned understands and agrees that the undersigned is purchasing Shares
directly from the Company and not from the Placement Agents and that the
Placement Agents did not make any representations, declarations or warranties to
the undersigned regarding the Shares, the Company or the Company’s offering of
the Shares.

If the undersigned and/or any Account is a “U.S. person” for U.S. federal income
tax purposes, the undersigned and/or such Account has completed, signed, dated
and returned to the Company an Internal Revenue Service (IRS) Form W-9 “Request
for Taxpayer Identification Number and Certification” in accordance with the
instructions accompanying such form. If the undersigned and/or any Account is
not a “U.S. person” for U.S. federal income tax purposes, the undersigned and/or
such Account has completed, signed, dated and returned to the Company an (i) IRS
Form W-8BEN “Certificate of Foreign Status of Beneficial Owner for United States
Tax Withholding and Reporting (Individuals),” (ii) IRS Form W-8BEN-E
“Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Entities),” (iii) IRS Form W-8ECI “Certificate of
Foreign Person’s Claim for Exemption from Withholding on Income Effectively
Connected With the Conduct of a Trade or Business in the United States,”
(iv) IRS Form W-8EXP “Certificate of Foreign Government or Other Foreign
Organization for United States Tax Withholding” or (v) IRS Form W-8IMY
“Certificate of Foreign Intermediary, Foreign Partnership, or Certain U.S.
Branches for United States Tax Withholding,” as applicable, in accordance with
the instructions accompanying the appropriate IRS Form.

The undersigned agrees to provide, and periodically update, at any time
requested by the Company, any information the Company deems necessary to comply
with any requirement imposed by Internal Revenue Code Sections 1471 – 1474 and
the Treasury Regulations and other guidance issued thereunder, and take any
other actions required by such provisions, in order to reduce or eliminate
withholding taxes. The undersigned agrees to promptly notify the Company of any
changes in the information described above. The undersigned acknowledges that if
it fails to comply with the above requirements on a timely basis, it may be
subject to a 30% U.S. federal withholding tax on (1) U.S. source dividends,
interest and certain other income and (2) gross proceeds from the sale or other
disposition of U.S. stocks, debt instruments and certain other assets.



--------------------------------------------------------------------------------

The undersigned, on its own behalf and on behalf of each Account, if any, will
complete or cause to be completed the registration statement questionnaire in
the form attached hereto as Exhibit D for use by the Company in the preparation
of a registration statement (the “Registration Statement”) in accordance with
the Registration Rights Agreements. The answers to such questionnaire will be
true and correct as of the date thereof and as of the effective date of the
registration statement. The undersigned will notify the Company immediately of
any material change in any such information provided in such questionnaire
occurring prior to the sale of any Shares by the undersigned or any Account.

The Placement Agents (which are third-party beneficiaries of this Agreement) and
the Company are entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchaser to Purchase Series
C Preferred Shares. The obligation of the Purchaser to purchase at the Closing
the Series C Preferred Shares being acquired pursuant to this Agreement is
subject to the fulfillment to the Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
the Purchaser (as to itself only):

(a) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date.

(c) Articles Supplementary. The Company shall have filed the Articles
Supplementary with the Maryland SDAT, and the Articles Supplementary shall be in
full force and effect.

(d) Minimum Gross Proceeds. The Company shall have received (or shall receive
concurrently with the Closing) aggregate gross proceeds from the sale of the
Series C Preferred Shares to all Purchasers of not less than $50,000,000.



--------------------------------------------------------------------------------

(e) Nasdaq. There shall be no disapproval, written or otherwise, of the Nasdaq
Stock Market to the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities.

5.2 Conditions Precedent to the Obligations of the Company. The Company’s
obligation to sell and issue at the Closing the Series C Preferred Shares being
acquired by the Purchaser pursuant to this Agreement is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

(a) Purchaser Deliverables. The Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(b) Representations and Warranties. The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date.

(c) Minimum Gross Proceeds. The Company shall have received (or shall receive
concurrently with the Closing) aggregate gross proceeds from the sale of the
Series C Preferred Shares to all Purchasers of not less than $50,000,000.

(d) Nasdaq. There shall be no disapproval, written or otherwise, of the Nasdaq
Stock Market to the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities.

ARTICLE VI.

MISCELLANEOUS

6.1 Survival. The representations and warranties of the parties hereto contained
in this Agreement shall survive in full force and effect until the date that is
18 months after the Closing Date (or until final resolution of any claim or
action arising from the breach of any such representation and warranty, if
notice of such breach was provided prior to the end of such period), at which
time they shall terminate, except the Company Specified Representations and the
Purchaser Specified Representations shall survive the Closing indefinitely. The
covenants and agreements set forth in this Agreement shall survive until the
earliest of the duration of any applicable statute of limitations, until
performed or no longer operative in accordance with their respective terms.



--------------------------------------------------------------------------------

6.2 Fees and Expenses. The parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Placement Agents relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

6.3 Entire Agreement. The Transaction Documents, together with the Exhibits
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchaser will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.4 Notices. All notices, consents, approvals, waivers or other communications
(each, a “Notice”) required or permitted hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be: (i) delivered
personally or by commercial messenger; (ii) sent via a recognized overnight
courier service, or (iii) sent by facsimile transmission, provided confirmation
of receipt is received by sender and such Notice is sent or delivered
contemporaneously by an additional method provided in this Section 6.4; in each
case so long as such Notice is addressed to the intended recipient thereof as
set forth below:

If to the Company:

Wheeler Real Estate Investment Trust, Inc.

Riversedge North

2529 Virginia Beach Boulevard

Virginia Beach, Virginia 23452

Attention: Jon S. Wheeler, Chairman and Chief Executive Officer

Telephone: (757) 627-9088

Fax: (757) 627-9082



--------------------------------------------------------------------------------

With a copy to:

Haneberg, PLC

310 Granite Avenue

Richmond, Virginia 23226

Attention: Bradley A. Haneberg

Telephone: (804) 814-2209

Email: brad@haneberg.us

If to Purchaser:

At its addresses on the signature page hereto.

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 6.4. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt).

6.5 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration (pro rata with respect to each Purchaser’s
Subscription Amount) is also offered to all Purchasers.

6.6 Construction.

(a) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein, shall have the meaning
set forth in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “, but not limited to,”, whether or not they
are in fact followed by those words or words of like import. Except as the
context may otherwise require, references to any agreement or contract are to
that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any Schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
Schedule. References to a statute shall be to such statute, as amended from time
to time, and to the rules and regulations promulgated thereunder. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

6.7 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchaser. The
Purchaser may assign its rights hereunder in whole or in part to (i) any of its
Affiliates or (ii) any Person to whom the Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound with respect to the
transferred Securities by the terms and conditions of this Agreement that apply
to the “Purchaser” and such Person is an “accredited investor” as defined in
Rule 501(a) of Regulation D.

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than indemnified Persons.

6.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Actions concerning the



--------------------------------------------------------------------------------

interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, officers, directors, managers,
members, employees or agents) may be commenced on a non-exclusive basis in the
New York Courts. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Action, any defense or claim that it is not personally subject to
the jurisdiction of any such New York Court, or that such Action has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Action by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.10 Execution. This Agreement may be executed with counterpart signature pages
or in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Stock Certificates. If any certificate or instrument
representing any Series C Preferred Share or share of Common Stock is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but



--------------------------------------------------------------------------------

only upon receipt of evidence reasonably satisfactory to the Company and the
Transfer Agent of such loss, theft or destruction and the execution by the
holder thereof of a customary lost certificate affidavit of that fact and an
agreement to indemnify and hold harmless the Company and the Transfer Agent for
any losses in connection therewith or, if required by the Transfer Agent, a
bond, to be purchased by Purchaser, in such form and amount as is required by
the Transfer Agent. The applicants for a new certificate or instrument under
such circumstances shall also pay any reasonable third-party costs associated
with the issuance of such replacement certificate for such Series C Preferred
Share or share of Common Stock. If a replacement certificate or instrument
representing any Series C Preferred Share or share of Common Stock is requested
due to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Independent Nature of Purchaser’s Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of the Purchaser to purchase Series C
Preferred Shares pursuant to the Transaction Documents has been made by the
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the



--------------------------------------------------------------------------------

Company or any Subsidiary which may have been made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and neither the
Purchaser nor any of its officers, directors, managers, members, partners,
investors, agents, employees or investment advisers shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Purchaser acknowledges that no other Purchaser has
acted as agent for the Purchaser in connection with making its investment
hereunder and that no other Purchaser will be acting as agent of the Purchaser
in connection with monitoring its investment in the Series C Preferred Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

6.16 Termination.

(a) This Agreement may be terminated and the sale and purchase of the Series C
Preferred Shares provided for herein abandoned at any time prior to the Closing
by either the Company or the Purchaser upon written notice to the other, as
follows:

(i) by mutual written agreement of the Company and the Purchaser; or

(ii) by the Company or the Purchaser if the Closing has not been consummated on
or prior to 11:59 p.m., New York City time, on March 19, 2015; provided,
however, that the right to terminate this Agreement under this Section 6.16
shall not be available to any Person whose breach of this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.

(b) The Company shall give prompt notice of any such termination by the
Purchaser or the Company to each other Purchaser, and, if necessary, work in
good faith to restructure the transaction to allow each Purchaser that does not
exercise a termination right to purchase the full number of Series C Preferred
Shares set forth below the Purchaser’s name on the signature page of the
Agreement to which it is a party.



--------------------------------------------------------------------------------

(c) If this Agreement is terminated as permitted by this Section 6.16, such
termination shall be without liability of either party (or any stockholder,
member, partner, investor, director, officer, employee, agent, consultant or
representative of such party) to the other party to this Agreement; provided
that nothing in this Section 6.16 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents prior to termination. Upon a
termination in accordance with this Section (or of any Other Purchase Agreement
in accordance with a corresponding Section), no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom and each other Purchaser will be a third party beneficiary of this
provision. The provisions of this Article VI shall survive any termination
thereof pursuant to this Section 6.16 and shall remain in full force and effect.

6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

WHEELER REAL ESTATE INVESTMENT TRUST, INC.

By:   

 

Name:    Jon S. Wheeler Its:    Chairman and Chief Executive Officer Date:   

 

PURCHASER

Purchaser Name:   

 

By:   

 

Name:   

 

Title:   

 

SSN/TIN:   

 

Telephone No:   

 

Facsimile No.   

 

Email:   

 

Address:   

 

  

 

Date:   

 

Aggregate Purchase Price

(Subscription Amount)

 

Number of Series C Preferred Shares to be purchased      

 

multiplied by: $1,000.00 per share   

 

Aggregate Purchase Price $   

 

Preferred Means of Delivery (Choose One Only)

Certificated (i.e., a physical stock certificate will be delivered to you)   ¨

Book-Entry (i.e., your ownership will be recorded at the Transfer Agent)   ¨

(You must pay the Subscription Amount pursuant to the instructions to be
provided by Compass Point/Maxim. To the extent the actual number of Shares
purchased and received by the undersigned (and/or any Account) is different than
the number subscribed for, the Company and Compass Point/Maxim may amend this
Agreement to reflect the actual number of Shares purchased and received by the
undersigned.